Opinion by
Judge Lindsay:
This action should have been brought against the Licking River Lumber and Mining Company in its corporate capacity and not against the incorporators and stockholders, composing that corporation.
The judgment, howeyer, is rendered against the corporation.
This appeal is prosecuted by certain persons who say that they compose the Lumber and Mining company.
There has been no judgment against these persons. In their individual capacities they have no right to complain on account of the action of the court below. No appeal is prosecuted by the company against which the judgment was rendered. These appellants being no parties to the judgment their appeal must be dismissed.
This dismissal, however, is not to prejudice the right of the Lumber and Mining company to prosecute their appeal.